Citation Nr: 0732721	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-35 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
headaches, residual of head injury, with retained foreign 
bodies (RFBs).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to March 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In his September 2004 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge appearing by 
video teleconference.  Evidence in the claims file reflects 
that this request was later withdrawn and/or appellant did 
not appear.  The Board thus finds the veteran has effectively 
withdrawn his request for a hearing.


FINDING OF FACT

The veteran does not have a diagnosis of multi-infarct 
dementia and does not have migraine headaches.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches, residual of head injury, with RFB, have not been 
met.  38 U.S.C.A. §§ 1155, 102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, 
Diagnostic Codes (DCs) 8045, 8100, 9304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a February 
2004 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA neurological examinations, and statements from 
the veteran and his representative and others.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, an increased 
rating for the claimed disability is being denied and neither 
a rating nor an effective date will be assigned.  As such, 
there is no prejudice to the veteran with respect to any 
notice deficiencies related to the 
rating or effective date.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.


Analysis

The veteran asserts that he is entitled to a higher rating 
for his service-connected headaches, residual of head injury, 
with RFBs, currently evaluated as 10 percent disabling under 
DC 8045, brain disease due to trauma.  38 C.F.R. § 4.124a.  
Specifically, he reports daily headaches that are severe in 
degree.  He wakes and goes to sleep with the same frontal 
headaches.  He takes Ibuprofen (400 mg.) up to 6 to 8 times 
per day.  His representative argues that the veteran's 
symptoms should be evaluated under another DC which better 
approximates his degree of disability.  

In support of the veteran's claim, his wife and employer 
submitted statements in March 2004 attesting to the severity 
of his headaches.  His employer noted that the veteran's 
daily headaches slowed his work performance down greatly.  He 
was not able to focus as well as he had in the past.  His 
wife noted that over the counter medications brought him 
little relief.  They declined most social invitations due to 
his severe headache pain.  

Under DC 8045, a 10 percent rating is warranted for purely 
subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
DC 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the DCs specifically dealing with such 
disabilities.  38 C.F.R. § 4.124a, DC 8045.  However, no such 
problems have been found by health care providers in this 
case.  For example, review of the evidence reflects that the 
veteran has a diagnosis of headaches linked to head trauma in 
service.  However, he has not been diagnosed with or 
otherwise shown to have migraine headaches.  His headaches 
were specifically noted not to be of a migraine pattern upon 
VA examination in June 2001.  The analysis above is 
consistent with the veteran's claim.

The determination of an appropriate DC is relevant in this 
instance because of the difference in disability evaluations 
under DC 8100 (migraine) and DC 8045 (brain disease due to 
trauma).  Under DC 8100, a maximum of a 50 percent disability 
rating may be assigned with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating may be assigned 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  On the 
other hand, the maximum available under DC 8045 is 10 percent 
for subjective complaints of headaches.  A higher than 10 
percent rating will not be assigned in the absence of a 
diagnosis of multi-infarct dementia.

In this case, the Board finds that the RO granted service 
connection for post-traumatic headaches and not for 
migraines.  The Board also finds that the analysis under DC 
8045 (brain disease due to trauma), rather than DC 8100 
(migraine), is consistent with the veteran's initial claim 
for headaches.  He has maintained that his headaches are due 
to a head injury sustained while in the military.  Therefore, 
the Board concludes that DC 8045, and not DC 8100, is 
warranted.  Simply stated, migraines are not indicated in 
this case.

Regardless of whether the veteran's headaches are due to 
migraine, the evidence does not indicate that the criteria 
for a higher rating under DC 8100 are met.  None of the 
evidence indicates that the headaches are manifested by 
prostrating attacks, which is a requirement for a higher 
rating under that DC, and "migraine" headaches are not 
indicated.  For example, when examined by VA in June 2001, he 
described the headaches as chronic, severe, and constant, but 
they were not accompanied by nausea, vomiting, dizziness, or 
photosensitivity.  He denied any prodromal symptoms or auras 
and no related causative factors such as stress, exercise, or 
certain foods.  He got partial relief from taking Motrin or 
aspirin, but had not tried any stronger medications.  

The veteran's complaints of severe and constant headaches 
continued in 2002 and 2003.  Computerized tomography (CT) 
scan of the head was negative in October 2003.  It was noted 
in December 2003 that he took numerous medications to control 
his headaches, to include Motrin (800 mgs.) up to 4 times per 
day.  At the time of the most recent evaluation in February 
2004, his headaches caused sharp and throbbing frontal head 
pain, but there continued to be no nausea or vomiting.  There 
was no blurry or double vision and no photo or 
phonosensitivity.  He was able to function through his 
headaches.  He did not typically miss days of work.  These 
clinical findings show severe headaches, but not attacks that 
are prostrating.  

Clearly, the evidence reflects that the veteran has 
chronically severe headaches.  Given that such have been 
related to his head trauma, the only way he can obtain a 
rating in excess of 10 percent for his headaches is to show a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  See 38 C.F.R. § 4.124a, DC 8045.  The evidence does 
not provide a diagnosis of multi-infarct dementia.

The Board finds that the criteria for a higher rating are not 
met, and that the preponderance of the evidence is against 
the appeal to establish entitlement to a higher rating for 
headaches, residual of head injury, with RFBs.  38 U.S.C.A. § 
5107(b). The appeal is denied.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of extra- 
schedular evaluations under 38 C.F.R. § 3.321(b) (2007).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for headaches.  38 C.F.R. § 
4.3.




	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for headaches, residual of 
head injury, with RFBs, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


